1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4 and 6-12) in the reply filed on 07/01/2022 is acknowledged.
The requirement is deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 are objected to because of the following informalities:  
The limitation “a receptacle for a capsule that contains a food substance” in claim 1 should read a receptacle for receiving a capsule that contains a food substance.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a tube insertion unit for inserting a tube through a closure at the capsule's top” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a processing unit for processing the food substance into an edible food product” in claim 1,
“vacuum source for emptying the content of the capsule” in claim 1,
“a tube insertion unit for inserting a tube through a closure at the capsule's top” in claim 3,
“a piercing unit for piercing a capsule closure” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a processing unit for processing the food substance into an edible food product” and “vacuum source for emptying the content of the capsule” in claim 1 “a tube insertion unit for inserting a tube through a closure at the capsule's top” in claim 3, and “a piercing unit for piercing a capsule closure” in claim 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate of perform the claimed function. In particular, the specification merely states “Application of vacuum or operation of the pump draws the food substance out of the capsule and transfers it through said conduit into the processing unit for processing into the edible food product”, “vacuum unit (or pump) 216 is operated to draw the food substance from the capsule, through the adapter into conduit 206, which leads into processing unit 208”, “A piercing unit for piercing a capsule's closure may also be comprised in the appliance”, and no disclosure of the “tube insertion unit”. There is no discloses of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the terms “processing unit”, “vacuum source”, “tube insertion unit”, and “piercing unit” are not adequate structure for performing the functions of “processing the food substance into an edible food product”, “emptying the content of the capsule”, inserting a tube through a closure at the capsule's top”, and “piercing a capsule closure”. because they do not describe a particular structure for performing the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination in the following prior art consideration sections, such claimed limitations are being mapped to any structure that provide the corresponding claimed functions.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 11-12, the limitation in claims 11-12 are related to the product made by the appliance, which does not structurally nor functionally limit the appliance.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zappoli (US 2016/0316781) in view of DeCarlo (US 2009/0120306).


    PNG
    media_image1.png
    611
    576
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    534
    597
    media_image2.png
    Greyscale

Regarding claim 1, Zappoli teaches an appliance (apparatus 100) comprising 
a receptacle (housing cavity 11) for a capsule that contains a food substance (see fig.6, housing cavity 11 is capable to receive a capsule.)[Examiner’s note: Since the capsule is not positively cited as a part of the appliance and merely cited in a intended function of the receptacle, therefore Examiner interpreted  the capsule is not a part of the appliance. ); 
a processing unit (mixing chamber 9) for processing the food substance into an edible food product (see para.[0047] “a unit or chamber 9 for cooling the mixture fed by the transfer duct 8 inside the cooling unit”); 
an adapter unit (adapter; see the annotation of fig.6) configured for coupling to the capsule and drawing the food substance therefrom (see fig. 6, the adapter is connected to the housing cavity 11, and it is capable to draw the contents therefrom.); wherein said adapter unit (adapter) comprises an adapter (adapter) being at an end of a conduit (transfer duct 8) and being configured for coupling with a tube that extends from the capsule's interior [Examiner’s note: As discussed above, the capsule is not a part of the appliance, therefore the structure of the capsule does not further limit the appliance. In addition, transfer duct 8 is capable to the couple with a tube.]
the conduit (transfer duct 8) leading to the processing unit and drawing the food substance out of the capsule through the tube into the conduit and transferring it through said conduit (transfer duct 8) into the processing unit (mixing chamber 9) (see fig.6 and para.[0046] “a unit or chamber 9 for cooling the mixture fed by the transfer duct 8 inside the cooling unit”). 
Zappoli does not explicitly teach the conduit being linked to a vacuum source for emptying the content of the capsule.
However, DeCarlo teaches in the same field of the endeavor a food appliance comprising a conduit linked to a vacuum source (pump 32) for emptying the content of a container (see fig.6A and para.[0056] “the shoes 33 of the peristaltic pump 32 rotate counterclockwise to compress the portion of the flexible tubing 34 with which they are in contact at any given moment to thereby push the base mix via positive displacement into a first base-mix input port 36, while generating a vacuum upstream of the pump 32, which draws out more of the base mix from container 30.”)

    PNG
    media_image3.png
    564
    383
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the appliance of Zappoli  by adding the pump for generating a vacuum stream to draw content from a container as taught by DeCarlo, in order to provide a conventional tool that does not contaminate the fluid (i.e., the base mix) flowing through the conduit, to facilitate drawing or emptying the content in a container (see para.[0056] of DeCarlo)

Regarding claim 2, Zappoli teaches cleaning the conduit from residual food substance (see para.[0130]-[0133]).
Zappoli does not explicitly teach the conduit comprise a valve for controllably permitting entry of ambient air to clean the conduit from residual food substance.
However, DeCarlo teaches in the same field of the endeavor a food appliance comprising a conduit (conduit 50) comprise a valve (valve 48) or controllably permitting entry of ambient air to clean the conduit from residual food substance (see fig.6 and para.[0058] “The gas-input port 40 is coupled with a first gas conduit 50 from a check valve 48 that controls the flow of gas (for aeration of the base mix) from a gas manifold 52.” Valve 48 is controllably permitting entry of air that capable to clean residual food substance in the conduit.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the appliance of Zappoli  by adding the valve for controllably permitting entry of air as taught by DeCarlo, in order to provide a conventional tool to clean the content in the conduit.

Regarding claim 3, Zappoli teaches a tube insertion unit (tube insertion unit; see the annotation of fig.6) for inserting a tube through a closure at the capsule's top (See fig.6, the tube insertion unit is capable to connect a tube through a closure at the capsule's top.)

Regarding claim 4, Zappoli teaches (i) said tube having an upper end that is flush with an upper face of the capsule and having an upper opening that is covered by a portion of a capsule closure, said adapter is configured for breaking said portion and forming a fluid communication with said upper end, or (ii) said tube having an upper end that protrudes out from an upper face of the capsule, said adapter is configured for forming a fluid communication with said upper end [Examiner’s note: As discussed above, the capsule is not a part of the appliance, therefore the structure of the capsule does not further limit the appliance. In addition, Zappoli teaches tubular protuberance 56 in a capsule 50.].

Regarding claim 6, Zappoli teaches the tube has an opening at a bottom end thereof and is configured such that the opening at its bottom end is dipped within the food substance during the drawing process [Examiner’s note: As discussed above, the capsule is not a part of the appliance, therefore the structure of the capsule does not further limit the appliance. In addition, Zappoli teaches  tubular protuberance 56 in a capsule 50.].

Regarding claim 11, Zappoli teaches the edible food product is a cooled edible product [Examiner’s note: According to claims 1, the food product is not a part of the claimed invention. Therefore, the food product does not further limit the structure of the heater. In addition, see para.[0001] of Zappoli, the food product is ice cream.]

Regarding claim 12, Zappoli teaches the cooled edible product is ice-cream [Examiner’s note: According to claims 1, the food product is not a part of the claimed invention. Therefore, the food product does not further limit the structure of the heater. In addition, see para.[0001] of Zappoli, the food product is ice cream.].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Zappoli and DeCarlo in view of Sighinolfi (WO 2015104610)
Regarding claim 8, the modification of Zappoli and DeCarlo does not explicitly teach the receptacle is configured for receiving two or more capsules.
However Sighinolfi teaches in the same field of the endeavor a food appliance comprising a receptacle (mixing station M) is configured for receiving two or more capsules (capsules 2) (See fig.3 and page 10, lines 27-29 “When the user wants to prepare an ice-cream, he/she chooses between a multiplicity of flavours made available by an equal number of capsules 2 containing the relative preparations.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the size of the receptacle of the modification of Zappoli and DeCarlo by modifying the receptacle is configured for receiving two or more capsules as taught by Sighinolfi, in order to provide multiplicity of flavours to the users (See page 10, lines 27-29 of Sighinolfi)
	
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Zappoli and DeCarlo in view of Holten (WO 2016096730).
Regarding claim 9, the modification of Zappoli and DeCarlo does not explicitly teach a piercing unit for piercing a capsule closure.
However Holten teaches in the same field of the endeavor a food appliance comprising a piercing unit (outlet engagement unit 50) for piercing a capsule closure (capsules 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify appliance of the modification of Zappoli and DeCarlo by adding a piercing unit for piercing a capsule closure as taught by Holten, in order to create a hole on the capsule to facilitate the content in the capsule to flow out from the capsule.

    PNG
    media_image4.png
    551
    566
    media_image4.png
    Greyscale

Regarding claim 10, the modification of Zappoli and DeCarlo does not explicitly teach the piercing unit is part of the adapter unit.
However Holten teaches in the same field of the endeavor a food appliance comprising the piercing unit (outlet engagement unit 50) is part of an adapter unit (outlet piercing arrangement 48).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to replace adapter of the modification of Zappoli and DeCarlo with the adapter comprising a piercing unit for piercing a capsule closure as taught by Holten, in order to create a hole on the capsule to facilitate the content in the capsule to flow out from the capsule.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: References Zappoli, DeCarlo, Holten and Sighinolfi alone or in combination does not teach or suggest the limitations  in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Primary Examiner, Art Unit 3761